PARKS, Presiding Judge,
specially concurring:
In Broaddrick v. State, 706 P.2d 534 (Okl.Cr.1985) we reiterated the long-standing rule in this jurisdiction that a “defendant is entitled, as a matter of law, to have the jury instructed on his theory of the case if it finds possible support in the evidence. ... This is so even if the evidence is discredited.” Id. at 536 (citations omitted). I therefore believe the trial court erred herein when it failed to instruct the jury on appellant’s theory of the case, to-wit: self-defense.
*207However, this is a case in which the evidence of guilt may truly be characterized as “overwhelming.” Moreover, the appellant’s statement that he acted in self-defense was severely impeached by the physical evidence at the scene, rendering it completely unworthy of belief by a reasonable person. In such a situation, the error herein was not prejudicial to appellant’s case, and I agree the conviction should be affirmed.